Citation Nr: 0610671	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the right knee, claimed 
as the result of surgeries on the right knee at a VA 
facilities in April 1994 and August 1995 and follow-up VA 
treatment.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for 
osteoarthritis of the back, right knee, right ankle, and 
right hip and entitlement to an increased evaluation for 
residuals of abrasions and lacerations of the back, right 
ankle, and left hip, all raised by the veteran's 
representative in an April 2001 statement, are referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  The veteran underwent a right total knee arthroplasty at 
a VA facility on April 5, 1994, and a partial patellectomy at 
a VA facility on August 1, 1995.

2.  In July 1997 the veteran underwent additional surgery for 
revision of right patellar component with lateral retinacular 
release and partial synovectomy because of a prior failed 
right total knee arthroplasty.

3.  Two VA physicians have related the veteran's need for the 
July 1997 surgery to the August 1995 VA surgery.



CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the right knee, claimed 
as the result of surgeries on the right knee at a VA 
facilities in April 1994 and August 1995 and follow-up VA 
treatment, is warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim and has effectively complied 
with the December 2000 Order of the United States Court of 
Appeals for Veterans Claims.  Although the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, those matters are not currently before 
the Board, and the RO will have the opportunity to provide 
the required notice before deciding those matters.  Given the 
decision that follows, which is a complete grant of the 
veteran's claim, there is no prejudice to the veteran in 
issuing a final decision, and there is no need to further 
discuss compliance with the duties to notify and assist.

Analysis
Under the version of the law that is applicable to this 
claim, to establish entitlement to benefits pursuant to 38 
U.S.C.A. § 1151, it must be shown that disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.

The VA regulations with respect to claims for benefits under 
38 U.S.C.A. § 1151 preclude compensation where disability:  
(1) is not causally related to VA hospitalization or medical 
or surgical treatment, see 38 C.F.R. § 3.358(c)(1); (2) is 
merely coincidental with the injury, or aggravation thereof, 
and VA hospitalization or medical or surgical treatment, see 
38 C.F.R. § 3.358(c)(2); (3) is a continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, see 38 C.F.R. 
§ 3.358(b)(2); or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment, 
see 38 C.F.R. § 3.358(c)(3).  See 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2005).  If there is no willful 
misconduct, the injury or additional disability will be 
compensated, as if service-connected, if it does not fall 
into one of the above-listed exceptions.

For a claim seeking compensation for injuries incurred or 
aggravated by VA medical care there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances lay evidence of incurrence or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation; and medical evidence of a nexus between that 
asserted injury or disease and the current disability.

In this case, the evidence shows that the veteran has a 
current right knee disability and that the veteran had 
additional disability of his right knee following two VA 
surgeries.  Although the veteran underwent a right total knee 
arthroplasty at a VA facility on April 5, 1994, and a partial 
patellectomy at a VA facility on August 1, 1995, the veteran 
required additional surgery-revision of right patellar 
component with lateral retinacular release and partial 
synovectomy, on July 9, 1997-because of a prior failed right 
total knee arthroplasty.

Further, there is competent medical evidence indicating that 
the veteran's additional right knee disability is the result 
of VA medical treatment.  In response to requests from the 
Board, pursuant to 38 C.F.R. § 20.901(a), two VA physicians 
reviewed the veteran's records, and each one separately 
concluded essentially that the veteran had additional 
disability of his right knee as a result of injury from the 
August 1995 VA surgery.  In an October 2005 statement, one 
physician wrote, "[T]here are overwhelming indications[] 
that the second operation done at VA did not adequately 
resolve the pathology[of the veteran's right knee] but may 
have caused it."  Similarly, in a November 2005 statement, 
the other physician wrote, "The surgery of August [1995] 
probably was a factor for continued and progressive morbidity 
for the [veteran's right knee]."

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for disability of the right knee is 
warranted.  The evidence supports the veteran's claim for 
disability of the right knee resulting from surgeries on the 
right knee at VA facilities in April 1994 and August 1995


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the right knee, claimed 
as the result of surgeries on the right knee at a VA 
facilities in April 1994 and August 1995 and follow-up VA 
treatment, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


